DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks, Amendments and Arguments filed 07/08/2022.
3. Please note claims 1-20 are rejected and pending in which claims 1, 8 and 15 and independent.
Priority
4. Acknowledged is this Application claims the benefit of priority of a prior-filed application 15140292, filed 04/27/2016 ,now U.S. Patent #10929353 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Response to Arguments
5. Applicant’s arguments with respect to claim 1 have been fully considered. As per the Applicant’s arguments, please refer to below discussions.
In respect of claim 1, 1he Applicant argued that “With regards to the  prefetching" element of claim 1, The Office Action cites to Guarraci at Fig. 4 and paragraph [0105]. In particular, the Office Action notes that the core engine" ... fetches the corresponding metadata blocks and content blocks from the respective storage devices ( 405)". However, that cited section does NOT disclose that the metadata being fetched is directory metadata. In fact, the implication of the preceding paragraph [0104] is that instead of fetching directory metadata, the cited portion of Guarraci in paragraph [0105] is actually fetching metadata for a file or data volume””, the Examiner respectfully agreed with. 
The non-final rejection and cited references of Gauda and Gurraci have been fully reviewed and the subject matter “metadata of a directory” is now interpreted as “file” of a directory or folder. The file chunks (data chunks) are now interpreted the portions of the metadata of the directory, based on the previously cited Gauda reference. A metadata is generally comprehended as a data about data. A file is an identifiable collection of information. Therefore, the definition of a file and directory is very much similar, though respective attributes (also interpreted as metadata) may differ. 
As per the subject matters of fetching a first portion and prefetching a second portion of the metadata of the directory, the instant rejections relies heavily on Figure 8, steps 850 and 833 and corresponding descriptions in the specification of the Gauda reference. In the figure, a file chunk located in the cache of a client system is already fetched (from the cloud storage) being interpreted the first while the neighboring file chunks of the already fetched chunk being interpreted prefetched the second.
The new interpretations of the claimed subject matters seems broader and more reasonable. Based on such interpretations, the reference published to Gurarrci is now spared from the instant rejection. Due to the rejections made to claim 1 are all currently cited from the same previous cited reference issued to Gauda, the instant rejections is believed without invoking new ground.
Double Patenting Rejections
6. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
6.1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10929353 (issued 02/23/2021 to the parent application 15140292). Although the conflicting are not patentably distinct from each other because since the claims of the U.S. Patent 10929353 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not all in fact been patented.

Instant Application claims 1-20 
Patent 10929353 claims 1-20 
1. A method to implement prefetching in a cloud-based storage system, the method comprising:
receiving a file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system;












fetching a first portion of the directory metadata from the cloud based storage system; and




prefetching a second portion of the directory metadata from the cloud-based storage system.




















2. The method of claim 1, wherein the first portion of the directory metadata corresponds to the directory, the first portion of the directory metadata is retrieved in response to a navigation to the directory by a user, and without requiring an explicit call to download additional metadata, the second portion of the directory metadata is prefetched for one or more subdirectories of the directory.

3. The method of claim 1, wherein prefetching is performed over a directory hierarchy with at least one of breadth-first traversal or depth-first traversal.










4. The method of claim 1, wherein prefetching is performed with prioritization such that metadata for higher hierarchical levels are prefetched before lower hierarchical levels.
5. The method of claim 1, wherein prefetching is performed with prioritization such that a call for a portion of a targeted directory tree portion will cause targeted prefetching for additional levels of the targeted directory tree portion before prefetching higher hierarchical levels.






6. The method of claim 1, wherein prefetching the second portion of the directory metadata from the cloud-based storage system is determined by at least one of data location, access patterns, or machine learning, or any combination thereof.

7. The method of claim 1, further comprising prefetching of a file in a directory corresponding to the directory metadata.
















8. A computer program product embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of  instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts for prefetching in a cloud-based storage system, the acts comprising:
receiving a file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system;












fetching a first portion of the directory metadata from the cloud-based storage system; and
prefetching a second portion of the directory metadata from the cloud-based storage system.






















9. The computer program product of claim 8, wherein the first portion of the directory metadata corresponds to the directory, the first portion of the directory metadata is retrieved in response to a navigation to the directory by a user, and without requiring an explicit call to download additional metadata, the second portion of the directory metadata is prefetched for one or more subdirectories of the directory.










10. The computer program product of claim 8, wherein prefetching is performed over a directory hierarchy with at least one of breadth-first traversal or depth-first traversal.







11. The computer program product of claim 8, wherein prefetching is performed with prioritization such that metadata for higher hierarchical levels are prefetched before lower hierarchical levels.
12. The computer program product of claim 8, wherein prefetching is performed with prioritization such that a call for a portion of a targeted directory tree will cause targeted prefetching for additional levels of the targeted subtree before prefetching higher hierarchical levels.

13. The computer program product of claim 8, wherein prefetching the second portion of the directory metadata from the cloud-based storage system is determined by at least one of data location, access patterns, or machine learning, or any combination thereof.
14. The computer program product of claim 8, further comprising prefetching of a file in a directory corresponding to the directory metadata.













15. A system for prefetching in a cloud-based storage environment, the system comprising:
a storage medium having stored thereon a sequence of instructions; and
a processor or processors that execute the instructions to cause the processor or processors to perform a set of acts, the acts comprising: 
receiving a file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system; 
fetching a first portion of the directory metadata from the cloud-based storage system; and 









prefetching a second portion of the directory metadata from the cloud-based storage system.






















16. The system of claim 15, wherein the first portion of the directory metadata corresponds to the directory, the first portion of the directory metadata is retrieved in response to a navigation to the directory by a user, and without requiring an explicit call to download additional metadata, the second portion of the directory metadata is prefetched for one or more subdirectories of the directory.
17. The system of claim 15, wherein prefetching is performed over a directory hierarchy with at least one of breadth-first traversal or depth-first traversal.
18. The system of claim 15, wherein prefetching is performed with prioritization such that metadata for higher hierarchical levels are prefetched before lower hierarchical levels.
19. The system of claim 15, wherein prefetching is performed with prioritization such that a call for a portion of a targeted directory tree will cause targeted prefetching for additional levels of the targeted subtree before prefetching higher hierarchical levels.
20. The system of claim 15, wherein prefetching the second portion of the directory metadata from the cloud-based storage system is determined by at least one of data location, access patterns, or machine learning, or any combination thereof.

1. A method for displaying a file tree view in a cloud-based storage system, the method comprising: 
receiving a first file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system, the directory metadata comprising a plurality of object metadata, 
wherein the plurality of object metadata comprises at least a first object metadata corresponding to a first folder and a second object metadata corresponding to a second folder, 
wherein the object metadata characterizes objects stored in respective folders and the first folder and the second folder are separate folders within the same directory; 
at a first time period, fetching a first portion of the directory metadata corresponding to the first object metadata from the cloud-based storage system; 
at a second time period, displaying a file tree view of the first folder using the first object metadata; 
at a third time period, fetching a second portion of the directory metadata corresponding to the second object metadata from the cloud-based storage system; and 
wherein the file tree view of the first folder using the first object metadata is displayed in the second time period before receiving the second portion of the directory metadata from the cloud-based storage system in the third time period, and 
wherein the second portion of the directory metadata corresponding to the second object metadata is fetched from the cloud-based storage system for displaying the directory having both the first folder and the second folder after the file tree view of the directory having just the first folder has been displayed.



2. The method of claim 1, further comprising prefetching a portion of the directory metadata from the cloud-based storage system, wherein prefetching of the portion of the directory metadata is determined by at least one of, data location, access patterns, or machine learning, or any combination thereof.




3. The method of claim 2, wherein the second portion of the directory metadata corresponds to metadata for additional levels of a directory hierarchy.

4. The method of claim 1, wherein the plurality of object metadata corresponds to a root node of the directory and at least two child nodes of the directory, the first object metadata corresponds to a first child node of the directory and the second object metadata corresponds to a second child node of the directory.





5. The method of claim 1, further comprising displaying at least a first portion of a set of file tree item metadata messages pertaining to the directory in the hierarchical file system.

6. The method of claim 5, further comprising invoking a second file tree request to retrieve the second portion the directory metadata.

7. The method of claim 6, the second portion corresponds to additional levels of a directory hierarchy.












8. The method of claim 5, wherein the file tree item metadata messages are based at least in part on object metadata associated with shared content stored in the cloud-based storage system.

9. The method of claim 5, wherein the file tree item metadata messages characterize one or more relationships between the file tree items.

10. The method of claim 9, wherein the one or more relationships between the file tree items comprise a hierarchical relationship or a parent-child relationship.

11. A computer program product embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts for displaying a file tree view in a cloud-based storage system, the acts comprising: 
receiving a first file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system, the directory metadata comprising a plurality of object metadata, 
wherein the plurality of object metadata comprises at least a first object metadata corresponding to a first folder and a second object metadata corresponding to a second folder, 
wherein the object metadata characterizes objects stored in respective folders and the first folder and the second folder are separate folders within the same directory; 
at a first time period, fetching a first portion of the directory metadata corresponding to the first object metadata from the cloud-based storage system; at a second time period, displaying a file tree view of the first folder using the first object metadata; 
at a third time period, fetching a second portion of the directory metadata corresponding to the second object metadata from the cloud-based storage system; and 
wherein the file tree view of the first folder using the first object metadata is displayed in the second time period before receiving the second portion of the directory metadata from the cloud-based storage system in the third time period, and 
wherein the second portion of the directory metadata corresponding to the second object metadata is fetched from the cloud-based storage system for displaying the directory having both the first folder and the second folder after the file tree view of the directory having just the first folder has been displayed.

12. The computer readable medium of claim 11, wherein the acts further comprise prefetching a portion of the directory metadata from the cloud-based storage system, wherein prefetching of the portion of the directory metadata is determined by at least one of, data location, access patterns, or machine learning, or any combination thereof.



13. The computer readable medium of claim 11, wherein the plurality of object metadata corresponds to a root node of the directory and at least two child nodes of the directory, the first object metadata corresponds to a first child node of the directory and the second object metadata corresponds to a second child node of the directory.






14. The computer readable medium of claim 11, wherein the acts further comprise displaying at least a first portion of a set of file tree item metadata messages pertaining to the directory in the hierarchical file system.






15. The computer readable medium of claim 14, further comprising instructions which, when stored in memory and executed by the processor causes the processor to perform acts of invoking a second file tree request to retrieve the second portion the directory metadata.

16. The computer readable medium of claim 15, the second portion corresponds to additional levels of a directory hierarchy.







17. The computer readable medium of claim 14, wherein the file tree item metadata messages are based at least in part on object metadata associated with shared content stored in the cloud-based storage system.

18. The computer readable medium of claim 14, wherein the file tree item metadata messages characterize one or more relationships between the file tree items.

19. A system for displaying a file tree view in a cloud-based storage system, the system comprising: 
a storage medium having stored thereon a sequence of instructions; and a processor or processors that execute the instructions to cause the processor or processors to perform a set of acts, the acts comprising, 
receiving a first file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system, the directory metadata comprising a plurality of object metadata, 
wherein the plurality of object metadata comprises at least a first object metadata corresponding to a first folder and a second object metadata corresponding to a second folder, 
wherein the object metadata characterizes objects stored in respective folders and the first folder and the second folder are separate folders within the same directory; at a first time period, 
fetching a first portion of the directory metadata corresponding to the first object metadata from the cloud-based storage system; at a second time period, displaying a file tree view of the first folder using the first object metadata; at a third time period, fetching a second portion of the directory metadata corresponding to the second object metadata from the cloud-based storage system; and wherein the file tree view of the first folder using the first object metadata is displayed in the second time period before receiving the second portion of the directory metadata from the cloud-based storage system in the third time period, and wherein the second portion of the directory metadata corresponding to the second object metadata is fetched from the cloud-based storage system for displaying the directory having both the first folder and the second folder after the file tree view of the directory having just the first folder has been displayed.

20. The system of claim 19, wherein the acts further comprise prefetching a portion of the directory metadata from the cloud-based storage system, wherein prefetching of the portion of the directory metadata is determined by at least one of, data location, access patterns, or machine learning, or any combination thereof.


Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

7.1. Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by
Gauda et al.: "CLOUD FILE SYSTEM", (U.S. Patent US 9253166 B2, DATE PUBLISHED 2016-02-02 and DATE FILED 2012-05-14, hereafter "Gauda").

As per claim 1, Gauda teaches a method to implement prefetching in a cloud-based storage system, the method comprising:
receiving a file tree request to retrieve directory metadata pertaining to a directory in a hierarchical file system within a cloud-based storage system (See Figs. 8, 40 and col. 20, lines 60-67, if the data is located in the cloud storage system 935, then the CFS client module will access the data from the cloud storage system 935 in the manner prescribed in FIG. 8. During the transition period, the CFS client module will periodically determine a file or subfolder in the specified folder that has not yet been stored in the cloud storage system 935 and process that folder for storage in the cloud storage system 935. Here the determined file or subfolders of the cloud file system is interpreted the metadata of the directory of the cloud file system and a file system having folder and subfolders reads on a hierarchical file system within a cloud-based storage system);
fetching a first portion of the directory metadata from the cloud-based storage system (See Figs. 8, 40 and  col. 19, lines 49-57, retrieving the file chunk from the local cache. It will be evident from the previous discussion that the file chunk may be stored in the local cache as an encrypted file chunk or decrypted/decompressed file chunk or both. If the encrypted file chunk is the only file chunk available, then the CFS client will module perform user agnostic decryption and decompression in encrypted file chunk in block 855. Otherwise, the CFS client module retrieves the decrypted/decompressed file chunk from the local cache in block 850. At Fig. 40, 
    PNG
    media_image1.png
    228
    382
    media_image1.png
    Greyscale
the file chunk is interpreted the first portion of metadata of the directory, the determined file.); and 
prefetching a second portion of the directory metadata from the cloud-based storage system (See Figs. 8, 40 and col. 18, lines 48-57, the CFS client module may instruct the cloud storage system to prefetch nearby file chunks in block 833. For example, in one embodiment of the invention the cloud storage system comprises a cloud storage gateway and a cloud storage pool. As such it is advantageous to instruct the cloud storage gateway to place file chunks that will need to be transmitted to the client device in the cloud storage gateway's remote cache of the cloud storage pool; in other words, instruct the cloud storage gateway to prefetch the file chunks. Here the neighboring file chunks are interpreted the second portion).

As per claim 2, Gauda teaches the method of claim 1, wherein the first portion of the directory metadata corresponds to the directory, the first portion of the directory metadata is retrieved in response to a navigation to the directory by a user (See Gauda: col. 39, lines 26-28 and 63-66, a user opens their operating system's file browser and navigates the folder containing files they wish to  share),and 
without requiring an explicit call to download additional metadata, the second portion of the directory metadata is prefetched for one or more subdirectories of the directory (See Gauda: Figs. 8 and 40, and col. 18, line 29-36, a chunk ID in the download queue being retrieved as part of the chunk access in block 825 would have a distance of 0 as it is the ID of the chunk being accessed. When the CFS client module determines it should predictively retrieve the first next chunk in the FM and fourth next chunk in the FM, then the corresponding chunk IDs would receive a distance of 1 and 4 respectively as reflective of those chunks' distance from the accessed chunk.)).

As per claim 6, Gauda teaches the method of claim 1, wherein prefetching the second portion of the directory metadata from the cloud-based storage system is determined by at least one of data location, access patterns, or machine learning, or any combination thereof (See Gauda: col. 10, lines 26-29, the CFS client module can inquire the cloud storage system whether the cloud storage system contains an encrypted chunk at the location corresponding to the chunk ID 486A).

As per claim 7, Gauda teaches the method of claim 1, further comprising prefetching of a file in a directory corresponding to the directory metadata (See Gauda: col. 46, lines 59-65, fetching a folder X comprises of versions of a file).

 As per claims 8-9 and 13-14, the claims recite a computer program product embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of  instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts for prefetching in a cloud-based storage system (See Gauda: col. 5, lines 12-24, code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate code and data using non-transitory tangible machine readable medium as storage device and include processors to perform), the acts comprising the steps as recited as the steps of the methods of claims 1-2 and 6-7 above, respectively, and rejected under 35 U.S.C. § 102 as being anticipated by Gauda.
Therefore, claims 8-9 and 13-14 are rejected along the same rationale that rejected claims 1-2 and 6-7, respectively.

As per claims 15-16 and 20, the claims recites a system for prefetching in a cloud-based storage environment, the system comprising a storage medium having stored thereon a sequence of instructions; and a processor or processors that execute the instructions to cause the processor or processors (See Gauda: col. 5, lines 12-24, code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate code and data using non-transitory tangible machine readable medium as storage device and include processors) to perform a set of acts, the acts comprising the steps as recited as the steps of the methods of claims 1-2 and 6 above, respectively, and rejected under 35 U.S.C. § 102 as being anticipated by Gauda.
Therefore, claims 15-16 and 20 are rejected along the same rationale that rejected claims 1-2 and 6, respectively.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1. Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Gauda, as applied to claims 1-2, 6-9, 13-16 and 20, above and further in view of 
Huang, Brian J.: "METHOD AND APPARATUS FOR ACCELERATION BY PREFETCHING ASSOCIATED OBJECTS", (U.S. Patent Application Publication 20080222244 A1, DATE PUBLISHED 2011-03-17 and DATE FILED 2010-11-24, hereafter "Huang").

As per claim 3, Gauda  does not explicitly teach the method of claim 1, wherein prefetching is performed over a directory hierarchy with at least one of breadth-first traversal or depth-first traversal.
However, Huang teaches the method of claim 1, wherein prefetching is performed over a directory hierarchy with at least one of breadth-first traversal or depth-first traversal (See [0026] Variations in tree traversal (depth-first, breadth-first, and various hybrid strategies) and various ways to limit or weight the tree traversal are all well-known to those practiced in the arts; and Abstract: Given a number of association trees and a base-page URL, a prefetch system finds the root or interior node corresponding to that URL (if any) and traverses the tree from that node, prefetching URLs until the URL of the last leaf node is prefetched.).
It would have been obvious to one having ordinary skill in the computer art at the time or before the effective date of the Applicant’s application was filed to combine Huang's teaching with Gauda reference because Gauda reference is dedicated to cloud storage management and concerns data security and network bandwidth efficiency by fetching folder and prefetching data chunks from cloud system, and Huang is dedicated to efficient requesting and transport of data, such as objects, over networks, and the combined teaching would have allowed Gauda to improve prefetching process by start the process of bringing over the various embedded objects before the user or program would ordinarily fetch them.

As per claim 4, Gauda in view of Huang teaches the method of claim 1, wherein prefetching is performed with prioritization such that metadata for higher hierarchical levels are prefetched before lower hierarchical levels (See Huang: [0026] depth-first traversal and various ways to limit or weight the tree traversal are all well-known to those practiced in the arts).

As per claim 5, Gauda in view of Huang teaches the method of claim 1, wherein prefetching is performed with prioritization such that a call for a portion of a targeted directory tree portion will cause targeted prefetching for additional levels of the targeted directory tree portion before prefetching higher hierarchical levels (See Huang: [0026] depth-first traversal and various ways to limit or weight the tree traversal are all well-known to those practiced in the arts).

As per claims 10-12, the claims recite a computer program product embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of  instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts for prefetching in a cloud-based storage system (See Gauda: col. 5, lines 12-24, code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate code and data using non-transitory tangible machine readable medium as storage device and include processors to perform), the acts comprising the steps as recited as the steps of the methods of claims 3-5 above, respectively, and rejected under 35 U.S.C. § 103 as being unpatentable over Gauda in view of Huang.
Therefore, claims 10-12 are rejected along the same rationale that rejected claims 3-5, respectively.

As per claims 17-19, the claims recites a system for prefetching in a cloud-based storage environment, the system comprising a storage medium having stored thereon a sequence of instructions; and a processor or processors that execute the instructions to cause the processor or processors (See Gauda: col. 5, lines 12-24, code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate code and data using non-transitory tangible machine readable medium as storage device and include processors) to perform a set of acts, the acts comprising the steps as recited as the steps of the methods of claims 3-5 above, respectively, and rejected under 35 U.S.C. § 103 as being unpatentable over Gauda in view of Huang.
Therefore, claims 17-19 are rejected along the same rationale that rejected claims 3-5, respectively.
References
9.1. The prior art made of record: 
    G. U.S. Patent Application Publication US-20080222244-A1.
    A. U.S. Patent US-9253166-B2.
9.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   B. U.S. Patent Application Publication US-20110066668-A1.
   C. U.S. Patent Application Publication US-20140324929-A1.
   D. U.S. Patent Application Publication US-20140019844-A1.
   E. U.S. Patent Application Publication US-20080267221-A1.
    F. U.S. Patent Application Publication US-20070250476-A1.
Conclusion
10.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 13, 2022